            Case 1:20-cv-06102-LGS Document 2 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SHAMS,

                            Appellant,                          20 Civ. 6102 (LGS)
                                                                20 Civ. 2198 (LGS)
                    -against-

 SALVATORE LAMONICA,                                                  ORDER

                            Appellees.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, a notice of appeal of a bankruptcy order by pro se Appellant Shams entered

on March 11, 2020, in In re Scorpion Fitness Inc., No. 20 Civ. 2198, untimely appealing a

bankruptcy order approving the appointment of a Chapter 11 Trustee (“Appointment Order”).

The notice attached a motion to extend the time to appeal the Appointment Order. The motion

was transferred to the bankruptcy court, and leave to file an interlocutory appeal was denied;

       WHEREAS, the bankruptcy court issued an order denying Mr. Shams’ motion to extend

the time to appeal the Appointment Order (“Extension Order”), and a notice of appeal of the

Extension Order entered on August 5, 2020, in In re Scorpion Fitness Inc., No. 20 Civ. 6102. It

is hereby

       ORDERED that by August 28, 2020, the parties shall file a joint letter providing the (i)

status of the bankruptcy proceedings and (ii) their respective positions on whether the Court

should exercise its appellate jurisdiction to review the Extension Order.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Shams.

 Dated: August 10, 2020
        New York, New York
